Citation Nr: 1704632	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for migraines.  



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to September 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen a claim of service connection for migraines.  A January 2011 Board decision reopened the claim and remanded the case for additional development.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In January 2011, the Board remanded this appeal for further development, to include obtaining authorizations from the Veteran to allow VA to obtain private treatment records.  In September 2012 (in reply to November 2011 VA correspondence), the Veteran submitted an authorization for VA to secure records of his treatment for migraines at Valley Baptist Medical Center (V.B.M.C.) from 2000 to 2012.  In April 2013, VA received V.B.M.C.'s records through May 10, 2012 (seen in Virtual VA).  A review of the updated record subsequent to the prior remand revealed (in an April 17, 2015, VA treatment record) that the Veteran reported he was seen at V.B.M.C. on April 11, 2015, for a migraine headache that was 14 days in duration.  The VA treatment record notes that the VA physician reviewed lab reports, x-rays, and a CT scan examination report from V.B.M.C. VA treatment records also include notations that the Veteran was seen at the V.B.M.C. emergency room on April 11, 2015, for a headache and on April 12, 2015, for a chronic migraine without aura.  All records of treatment the Veteran has received to the present for migraines/headaches are pertinent evidence in the matter at hand, and must be secured for the record.  Consequently, development for the outstanding private treatment records from V.B.M.C. is necessary.  
Additionally, the Board's January 2011 remand specifically sought a release from the Veteran to allow VA to obtain treatment records from E.K. Brown (a retired nurse who offered a medical opinion in July 2008).  November 2011 correspondence to the Veteran sought a release for Nurse Brown's treatment records.  In August 2012, VA received an additional statement from Nurse Brown, but not any records.  On November 16, 2015, VA again sought a release for Nurse Brown's private treatment records, reminding the Veteran of 38 C.F.R. § 3.158; he has not responded.  As the case is being remanded for other reasons anyway, the Veteran will have opportunity to explain his failure to respond.

The Veteran is reminded that under38 C.F.R. § 3.158(a), where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated (i.e., those not already associated with record) clinical records of all VA evaluations and/or treatment the Veteran has received for headaches/migraines.

2.  The AOJ should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for headaches/migraines since September 2012 and to provide all releases (specifically including for updated since 2012 records from Valley Baptist Medical Center) necessary for VA to secure records of any such private treatment.  

The Veteran should also be asked to indicate whether his failure to respond to a request for authorization for VA to secure records of his treatment by Nurse Brown was because:

(a) Such records do not exist.

(b) The existing records do not support his claim.

(c) He forgot to do so (in  which case he should be afforded opportunity to submit the release).

The Veteran should be afforded the one year period provided in the governing regulation to respond.  

If he responds with the information and releases sought, the AOJ should secure for the record complete outstanding (i.e., those not already associated with the record) records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  Then (if the claim is not processed under 38 C.F.R. § 3.158(a)), the AOJ should arrange for any further development suggested by additional evidence received (e.g., an addendum medical advisory opinion from the June 2016 VA examiner which considers any newly obtained records), and readjudicate the claim.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran opportunity to respond.  [If the Veteran does not provide the releases sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must so state, and include an explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

